Citation Nr: 0300674	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected knee 
disabilities.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1972 to 
November 1973.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
rating decision of the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 
2001, the Board remanded this claim to the RO for 
additional development.

The Board notes that, in a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) dated October 
2002, the veteran's representative appears to be raising a 
claim of entitlement to an increased evaluation for the 
veteran's service-connected left knee disability.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed 
all other evidence necessary for the claim's equitable 
disposition.

2.  The veteran's status postoperative bilateral L4-L5 
hemilaminectomy with foraminotomy and right L4-L5 
microdiscectomy is etiologically related to his service-
connected right knee disability.


CONCLUSION OF LAW

The veteran's status postoperative bilateral L4-L5 
hemilaminectomy with foraminotomy and right L4-L5 
microdiscectomy is aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002); Allen v. Brown, 7 
Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to service connection for a low back disorder, 
including as secondary to service-connected knee 
disabilities.  In a rating decision dated March 1997, the 
RO first denied the veteran entitlement to this benefit, 
and thereafter, the veteran appealed the RO's decision.  

While the appeal was pending, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the 
law or regulations most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, in a letter 
dated March 2001, the RO informed the veteran of the 
change in the law and indicated that it planned to develop 
and reconsider his claim pursuant to that law.  
Thereafter, as explained in greater detail below, the RO 
indeed undertook all development necessary to comply with 
the notification and assistance requirements of the VCAA.  
Specifically, VA notified the veteran of the evidence 
needed to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claim's equitable disposition.  As well, in a statement of 
the case issued in August 2002, the RO reconsidered the 
veteran's claim pursuant to the VCAA and denied it on its 
merits.  By so doing, the RO acted in accordance with the 
VCAA, which eliminates the need for a claimant to submit a 
well-grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that the 
VA has fulfilled its duties to assist and notify).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, in a letter dated March 2001, 
the RO notified the veteran that he needed to submit 
medical evidence that he had a back disability that was 
related to an injury or disease treated in service or to a 
service-connected disability, or was permanently worsened 
by a service-connected disability.  The RO indicated that 
the evidence could include copies of treatment records, 
statements by treating physicians or other health care 
providers, or lay statements by the veteran or others 
describing current symptomatology and problems resulting 
from additional disability.  The RO explained that it 
would assist the veteran by trying to obtain employment 
records and records from other government agencies.  The 
RO further explained that if the veteran identified his 
treatment providers and signed the enclosed release forms, 
the RO would also request records of the veteran's medical 
treatment in support of the veteran's claim.  The RO 
indicated that, if the veteran preferred, he could obtain 
these records and forward them to the RO for review.  

In addition, in a rating decision dated March 1997, a 
letter notifying the veteran of that decision, statements 
of the case issued in May 1997 and August 2002, and 
supplemental statements of the case issued in November 
1998, April 1999 and May 2000, the RO informed the veteran 
of the reasons for which his claim had been denied and of 
the evidence still needed to substantiate his claim, 
notified him of all regulations pertinent to his claim, 
including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of 
his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C. § 
5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and hospitalization reports.  
Since then, the veteran has not identified any other 
outstanding evidence that needs to be secured.  The RO 
also endeavored to develop the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  
In June 2002, it notified the veteran that the VA Medical 
Center at Hines had scheduled a VA examination of the 
veteran's back, and that if the veteran failed to appear 
for this examination without good cause, his claim would 
be decided based on the evidence of record.  The purpose 
of this examination was to obtain the examiner's opinion 
regarding the etiology of any back disorder shown to 
exist.  

Given that VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
claim's equitable disposition, the Board must now decide 
the merits of that claim.

The veteran seeks service connection for a low back 
disorder secondary to his service-connected knee 
disabilities.  By rating decisions dated April 1976 and 
February 1995, the RO granted the veteran service 
connection for right and left knee disabilities based on 
service medical records showing that the veteran injured 
his right knee in service and on post-service medical 
records establishing a link between the veteran's left 
knee symptomatology and service-connected right knee 
disability.  The veteran asserts that, because he favored 
his right knee for 20 years after discharge from service, 
he developed a back disorder.  In the alternative, the 
veteran asserts that, subsequent to his discharge from 
service, during the 1990s, his right knee gave out and 
caused him to fall and injure his low back.  Based on 
these assertions, he contends that service connection for 
a low back disorder should be granted either on the basis 
that it was directly caused by his right knee disability, 
or on the basis that his service-connected right knee 
disability aggravated an existing nonservice-connected low 
back disorder.

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result 
of a service-connected disability, or when aggravation of 
a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. 
§ 1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation).  

As previously indicated, the veteran had active service 
from February 1972 to November 1973.  During this time 
period, he reported and received treatment for low back 
complaints.  Specifically, on four occasions in February 
1973, he sought treatment for low back pain and examiners 
diagnosed a back strain.  He again sought treatment for 
low back pain in May 1973.  However, on discharge 
examination in October 1973, he did not report low back 
complaints and an examiner found the veteran's spine to be 
clinically normal.    

VA medical records dated after the veteran's discharge 
from service indicate that from 1973 to 1992, the veteran 
did not seek treatment for low back complaints.  In 
February 1994, however, he fell on his back and hurt his 
right knee.  On multiple occasions from August 1994 to 
October 1994, he complained of worsening low back pain.  
In November 1994, he underwent magnetic resonance imaging 
(MRI) of the lumbar spine, and on that date, he reported a 
two-year history of low back pain.  The MRI showed 
hypertrophic changes in the posterior ligaments and 
central herniation of the disc at L4-L5 resulting in 
moderate spinal stenosis.  In April 1995, he again 
complained of low back and right leg pain and based on the 
findings of the previously conducted MRI, an examiner 
diagnosed a herniated lumbar disc.  In light of this 
diagnosis, the veteran chose to undergo a lumbar 
laminectomy, which took place in July 1996.  Specifically, 
he underwent a bilateral L4-L5 hemilaminectomy with 
foraminotomy and right L4-L5 microdiscectomy for spinal 
stenosis at L4

During a follow-up visit conducted in September 1996, an 
examiner noted improvement.  However, x-rays of the 
lumbosacral spine showed narrowing of the disc space at 
L4-L5 and L5-S1.  Moreover, in a letter dated October 
1996, the veteran's attending VA neurologist indicated 
that following surgery, the veteran continued to 
experience ongoing pain in the lumbar area with severe 
limitation of motion.  She also indicated that two years 
prior to the surgery, in 1994, the veteran's right knee 
became weak and gave away, causing the veteran to fall and 
injure his back. 

In December 1996, the veteran underwent a VA general 
medical and spine examination, during which he reported 
that the 1994 back injury involved a fall on ice and 
necessitated the July 1996 surgery.  He also reported that 
the surgery did not improve his back condition.  The 
examiner noted that the veteran had a back brace, 
exhibited continuous pain in the low back, and was unable 
to straighten up because of that pain.  He also noted that 
the veteran had limitation of motion due to pain and spasm 
of the lumbar spine area.  He diagnosed chronic continuous 
low back pain with severe limitation of motion, right 
lumbosacral radiculopathy to the right lower extremity 
with history of herniated nucleus pulposus, L4-L5, and 
post residual lumbar laminectomy due to the herniated 
nucleus pulposus, continuous localized tenderness and pain 
and spasm.   

During outpatient treatment rendered from 1996 to 2000, 
and a VA examination conducted in December 1998, the 
veteran continued to express back complaints and examiners 
continued to note or diagnose radicular low back pain and 
limitation of motion.  An MRI conducted in March 2000 also 
confirmed continued back problems.  It revealed post-
surgical changes with scarring and fibrosis within the 
central canal anteriorly at L4-5, recurrent disc 
herniation laterally at L4-5, moderate to severe central 
spinal stenosis at L4-5, and moderate to severe congenital 
central stenosis at L5-S1.  

Two medical professionals have offered opinions as to the 
etiology of the veteran's low back disorder.  In a letter 
dated April 1998, the veteran's attending VA neurologist 
reiterated that following the July 1996 surgery, the 
veteran continued to experience pain in the lumbar area 
with severe limitation of motion.  As well, she indicated 
that due to extensive weakness in the veteran's right 
knee, it was causing him severe pain in the lower back.  
In addition, in February 2000 and May 2000, the veteran 
reported that the tightness in his back was aggravated by 
his right knee pain.  During the February 2000 visit, an 
examiner diagnosed lumbago status post laminectomy 
aggravated by altered body mechanic.  During an April 2000 
visit, the veteran's attending neurologist found that the 
veteran's low back pain was aggravated by the right knee 
surgery/prosthesis that altered his body mechanic. 

The aforementioned evidence establishes that, in service, 
the veteran first experienced low back pain, which 
appeared to resolve prior to discharge and did not 
necessitate post-service back treatment for two decades.  
The evidence also establishes that in approximately 1992, 
the veteran again began to experience back problems, which 
worsened in 1994, after falling.  The veteran's attending 
neurologist opined that the 1994 fall was caused by a weak 
right knee and necessitated back surgery in July 1996, but 
she did not indicate that the initial post-service back 
symptomatology, which manifested in approximately 1992, 
was caused by the veteran's service-connected right knee 
disability.  There is simply no persuasive evidence of 
record, other than the veteran's assertions, linking his 
current low back disorder to his period of active service, 
including the documented in-service back problems, or 
establishing that the veteran's service-connected right 
knee disability is the direct cause of his low back 
disorder.  Unfortunately, these assertions, alone, may not 
be considered competent evidence of a nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

There is, however, evidence of record establishing that 
the veteran's low back disorder is in some way 
etiologically related to his service-connected right knee 
disability.  According to the two previously noted medical 
professionals, the weakness in the veteran's right knee 
initially caused the 1994 fall, which aggravated the back 
problems that had already existed for two years, and 
following the 1996 back surgery, that same right knee 
weakness began to alter the veteran's body mechanics, 
which in turn aggravated his back pain.  Given this fact, 
the Board concludes that the veteran's status 
postoperative bilateral L4-L5 hemilaminectomy with 
foraminotomy and right L4-L5 microdiscectomy is aggravated 
by a service-connected disability.  Under Allen v. Brown, 
7 Vet. App. at 448, the evidence of record entitles the 
veteran to compensation for that degree of low back 
disability over and above the degree of low back 
disability that existed prior to the aggravation.  


ORDER

Service connection for status postoperative bilateral L4-
L5 hemilaminectomy with foraminotomy and right L4-L5 
microdiscectomy is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

